Curia, per O’Neall, J.
In this case we concur with the Chancellor, that the defendants are liable to account for the rents and profits of the land cleared and in cultivation at the death of Wm. Scott. The complainant has not appealed from that part of the decree which disallows rent for the land cleared after his death : it is not therefore necessary for me to give an opinion on that point in this case. All the other questions made by the defendants depend upon the evidence, and the commissioner and the chancellor having concurred in opinion as to the effect of it, this Court will not undertake to review their decision.
It is therefore ordered and decreed that the decree of Chancellor Harper be affirmed.
JOHN B. O’NEALL.